Case 0:20-cv-61965-AMC Document 16 Entered on FLSD Docket 01/07/2021 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                   CASE NO: 0:20-cv-61965-AMC

  OCTAVIUS SMITH,

  Plaintiff,

  v.

  P.F. CHANG’S CHINA BISTRO, INC.

  Defendant.
  ______________________________________/

          P.F. CHANG’S CHINA BISTRO, INC’s NOTICE OF SERVING OFFER OF
                     JUDGMENT/PROPOSAL FOR SETTLEMENT


          Defendant, P.F. CHANG’S CHINA BISTRO, INC. (“P.F. CHANG’S”), by and through

  its undersigned counsel, hereby serves its Offer of Judgment/Proposal for Settlement to Plaintiff,

  OCTAVIUS SMITH pursuant to Florida Statute §768.79 and Rule 1.442 of the Florida Rules of

  Civil Procedure.

  Dated: January 7, 2021
                                        Respectfully Submitted,

                                        /s/ Schuyler A. Smith
                                        Schuyler A. Smith, Esq.
                                        Florida Bar No. 70710
                                        ssmith@hamiltonmillerlaw.com
                                        Derrick M. Kelly, Esq.
                                        Florida Bar No. 0073855
                                        dkelly@hamiltonmillerlaw.com
                                        Kayla Mosquera, Esq.
                                        Florida Bar No. 1022651
                                        kmosquera@hamiltonmillerlaw.com
                                        HAMILTON, MILLER & BIRTHISEL, LLP
                                        150 Southeast Second Avenue, Suite 1200
                                        Miami, Florida 33131
                                        Telephone: (305) 379-3686
                                        Facsimile: (305) 379-3690
                                        Attorneys for P.F. Chang’s China Bistro, Inc.



                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:20-cv-61965-AMC Document 16 Entered on FLSD Docket 01/07/2021 Page 2 of 2
                                                                      CASE NO: 0:20-cv-61965-DPG


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 7, 2021, I electronically filled the foregoing

  document with the Clerk of the court sing the E-Filing Portal. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified on the

  attached Service List by electronic mail.

                                               Respectfully Submitted,

                                               /s/ Schuyler A. Smith
                                               Schuyler A. Smith, Esq.


                                          SERVICE LIST

  Ronnie M. Gotti, Esq.
  Steinger, Green & Feiner
  2727 W. Cypress Creek Rd.
  Fort Lauderdale, Florida 33309
  Tel: 954-491-7701
  rgotti@injurylawyers.com
  mercedesperez@injurylawyers.com
  Attorneys for Plaintiff




                                                  2

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
